ICJ_094_LandMaritimeBoundary_CMR_NGA_1999-10-21_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
THE LAND AND MARITIME BOUNDARY
BETWEEN CAMEROON AND NIGERIA

(CAMEROON r. NIGERIA)

APPLICATION BY EQUATORIAL GUINEA
FOR PERMISSION TO INTERVENE

ORDER OF 21 OCTOBER 1999

1999

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA FRONTIERE TERRESTRE
ET MARITIME ENTRE LE CAMEROUN
ET LE NIGERIA

(CAMEROUN c. NIGERIA)

REQUETE DE LA GUINEE EQUATORIALE
A FIN D’INTERVENTION

ORDONNANCE DU 21 OCTOBRE 1999
Official citation:

Land and Maritime Boundary between Cameroon and Nigeria,
Application to Intervene, Order of 21 October 1999,
LC J. Reports 1999, p. 1029

Mode officiel de citation:

Frontière terrestre et maritime entre le Cameroun et le Nigéria,
requête à fin d'intervention, ordonnance du 21 octobre 1999,
C.J. Recueil 1999, p. 1029

 

Sales number
ISSN 0074-4441 N° de vente: 765

ISBN 92-1-070837-7

 

 

 
21 OCTOBER 1999

ORDER

LAND AND MARITIME BOUNDARY
BETWEEN CAMEROON AND NIGERIA

(CAMEROON y. NIGERIA)

APPLICATION BY EQUATORIAL GUINEA
FOR PERMISSION TO INTERVENE

FRONTIERE TERRESTRE ET MARITIME
ENTRE LE CAMEROUN ET LE NIGERIA

(CAMEROUN c. NIGERIA)

REQUETE DE LA GUINEE EQUATORIALE
A FIN D’INTERVENTION

21 OCTOBRE 1999

ORDONNANCE
1029

COUR INTERNATIONALE DE JUSTICE

ANNEE 1999 1999
21 octobre
Rôle général
21 octobre 1999 n° 94

AFFAIRE DE LA FRONTIÈRE TERRESTRE
ET MARITIME ENTRE LE CAMEROUN
ET LE NIGÉRIA

(CAMEROUN c. NIGÉRIA)

REQUÊTE DE LA GUINÉE ÉQUATORIALE
À FIN D'INTERVENTION

ORDONNANCE

Présents: M. SCHWEBEL, président; M. WEERAMANTRY, vice-président ;
MM. Opa. BEDJAOUI, GUILLAUME, RANJEVA, HERCZEGH, SHI,
FLEISCHHAUER, KOROMA, VERESHCHETIN, M HIGGINS,
MM.  PARRA-ARANGUREN,  KOOIMANS, REZEK, juges;
MM. MBAYE, AJIBOLA, juges ad hoc; M. VALENCIA-OSPINA,

greffier.

La Cour internationale de Justice,

Ainsi composée,

Après délibéré en chambre du conseil,

Vu les articles 48 et 62 du Statut de la Cour et les articles 81, 83, 84 et
85 de son Règlement,

Vu la requête enregistrée au Greffe de la Cour le 29 mars 1994, par
laquelle la République du Cameroun a introduit une instance contre la
République fédérale du Nigéria au sujet d’un différend présenté comme
«port[ant] essentiellement sur la question de la souveraineté sur la pres-
qu'île de Bakassi» et a prié la Cour de «bien vouloir déterminer le tracé

4
FRONTIÈRE TERRESTRE ET MARITIME (ORD. 21 X 99) 1030

de la frontière maritime entre les deux Etats au-delà de celui qui avait été
fixé en 1975»,

Vu la requête additionnelle présentée par le Cameroun le 6 juin 1994,

Vu Pordonnance en date du 16 juin 1994, par laquelle la Cour a
indiqué qu’elle ne voyait pas d’objection à ce que cette requête addition-
nelle soit traitée comme un amendement à la requête initiale et a fixé les
dates d'expiration des délais pour le dépôt, respectivement, du mémoire
du Cameroun et du contre-mémoire du Nigéria,

Vu le mémoire déposé par le Cameroun et les exceptions préliminaires
présentées par le Nigéria dans les délais ainsi fixés,

Vu l'arrêt du 11 juin 1998, par lequel la Cour a statué sur les exceptions
préliminaires soulevées par le Nigéria,

Vu l'ordonnance du 30 juin 1998, par laquelle la Cour a fixé la date
d'expiration d’un nouveau délai pour le dépôt du contre-mémoire du
Nigéria, et l'ordonnance du 3 mars 1999, par laquelle elle a reporté cette
date,

Vu le contre-mémoire déposé par le Nigéria dans le délai ainsi prorogé,

Vu l’ordonnance du 30 juin 1999, par laquelle la Cour a notamment
décidé ia présentation d’une réplique du Cameroun et d’une duplique du
Nigéria, et fixé respectivement au 4 avril 2000 et au 4 janvier 2001 les
dates d’expiration des délais pour le dépôt de ces pièces,

Rend l'ordonnance suivante:

1. Considérant que, par lettre du 27 juin 1999, enregistrée au Greffe le
30 juin 1999, le premier ministre de la République de Guinée équatoriale
a soumis à la Cour une «requête ... aux fins d’intervenir dans laffaire de
la Frontière terrestre et maritime entre le Cameroun et le Nigéria (Came-
roun c. Nigéria) conformément aux dispositions de Varticle 62 du Statut de
la Cour et de l’article 81 de son Règlement»; et que cette même lettre por-
tait désignation de S. Exc. M. Ricardo Mangue Obama N’Fube, ministre
d'Etat, secrétaire général de la présidence du gouvernement, comme agent;

2. Considérant que, dans l’introduction à sa requête, la Guinée équa-
toriale se réfère à la huitième exception préliminaire soulevée par le Nigé-
ria dans l’affaire de la Frontière terrestre et maritime entre le Cameroun
et le Nigéria (Cameroun c. Nigéria) et cite ainsi que suit le para-
graphe 116 de l'arrêt rendu par la Cour le 11 juin 1998 sur les exceptions
du Nigéria (C1J. Recueil 1998, p. 324):

«La Cour note que la situation géographique des territoires des
autres Etats riverains du golfe de Guinée, et en particulier de la
Guinée équatoriale et de Sao Tomé-et-Principe, démontre qu’en
toute probabilité le prolongement de la frontière maritime entre les
Parties ... finira par atteindre les zones maritimes dans lesquelles les
droits et intérêts du Cameroun et du Nigéria chevaucheront ceux

5
FRONTIÈRE TERRESTRE ET MARITIME (ORD. 21 X 99) 1031

d'Etats tiers. Ainsi, les droits et intérêts d’Etats tiers seront, semble-
t-il, touchés si la Cour fait droit à la demande du Cameroun... La
Cour ne saurait donc, en la présente espèce, prendre sa décision sur
la huitième exception préliminaire en la considérant simplement
comme une question préliminaire. Pour pouvoir déterminer quel
serait le tracé d’une frontière maritime prolongée ..., en quel lieu et
dans quelle mesure elle se heurterait aux revendications éventuelles
d’autres Etats, et comment l'arrêt de la Cour affecterait les droits et
intérêts de ces Etats, il serait nécessaire que la Cour examine la
demande du Cameroun au fond. En méme temps, la Cour ne saurait
exclure que l’arrét demandé par le Cameroun puisse avoir sur les
droits et intéréts des Etats tiers une incidence telle que la Cour serait
empêchée de rendre sa décision en absence de ces Etats, auquel cas
la huitième exception préliminaire du Nigéria devrait être retenue,
tout au moins en partie. La question de savoir si ces Etats tiers déci-
deront d'exercer leurs droits à intervention dans l'instance conformé-
ment au Statut reste entière» (les italiques sont de nous);

et considérant que la Guinée équatoriale ajoute:

«C’est dans ce contexte que la Guinée équatoriale se présente
devant la Cour. La Guinée équatoriale tient a indiquer trés claire-
ment qu'elle n’a nullement lintention d’intervenir dans les aspects de
la procédure relatifs a la frontiére terrestre entre le Cameroun et le
Nigéria, y compris la détermination de la souveraineté sur la pres-
quile de Bakassi. Seuls l’intéressent les aspects qui, dans l’affaire
dont la Cour est saisie, concernent la frontiére maritime et, comme
cela est expliqué de façon plus complete ci-après, l’objet de l’inter-
vention de la Guinée équatoriale est de faire connaitre a la Cour les
droits et intérêts d'ordre juridique de la Guinée équatoriale afin qu'il
n’y soit pas porté atteinte lorsque la Cour en viendra a examiner la
question de la frontière maritime entre le Cameroun et le Nigéria,
qui sont les parties à l’instance dont elle est saisie. La Guinée équa-
toriale ne cherche pas à devenir partie à l'instance»;

3. Considérant que, dans sa requête, la Guinée équatoriale, se référant
à l'alinéa a) du paragraphe 2 de l'article 81 du Règlement, spécifie notam-
ment en ces termes «l'intérêt d'ordre juridique ... pour [elle] en cause»:

«conformément à son droit interne, la Guinée équatoriale reven-
dique les droits souverains et la compétence que lui confère le droit
international jusqu’à la ligne médiane entre la Guinée équatoriale et
le Nigéria, d’une part, et entre la Guinée équatoriale et le Cameroun,
d'autre part. Ce sont ces droits et intérêts d’ordre juridique que la
Guinée équatoriale cherche à protéger. La Guinée équatoriale
insiste … sur le fait qu’elle ne demande pas à la Cour de déterminer
ses frontières avec le Cameroun ou le Nigéria. Elle souhaite toutefois
protéger ses droits et ses intérêts d’ordre juridique en soulignant

6
FRONTIÈRE TERRESTRE ET MARITIME (ORD. 21 X 99) 1032

qu'aucune frontière maritime entre le Cameroun et le Nigéria que la
Cour pourrait déterminer ne doit couper la ligne médiane avec la
Guinée équatoriale. Si la Cour en venait à déterminer une frontière
maritime entre le Cameroun et le Nigéria qui se prolongeait jusque
dans les eaux de la Guinée équatoriale, telles que définies par la ligne
médiane, il serait porté atteinte aux droits et aux intérêts de la
Guinée équatoriale ... La Guinée équatoriale entend faire valoir et
établir ses droits et intérêts juridiques devant la Cour et, le cas
échéant, faire connaître ses vues quant à la manière dont les reven-
dications du Cameroun et du Nigéria concernant leur frontière mari-
time pourraient ou non porter atteinte aux droits légitimes et aux
intérêts d'ordre juridique de la Guinée équatoriale»:

4. Considérant que, dans sa requête, la Guinée équatoriale, se référant
à l'alinéa b) du paragraphe 2 de l’article 81 du Règlement, spécifie ainsi
«l'objet précis de l’intervention»:

«En premier lieu, d'une façon générale, protéger les droits de la
République de Guinée équatoriale dans le golfe de Guinée par tous
les moyens juridiques dont elle dispose et par conséquent, faire usage
à cette fin de la procédure prévue à l’article 62 du Statut de la Cour.

En second lieu, informer la Cour de la nature des droits légitimes
et intérêts d'ordre juridique de la Guinée équatoriale qui pourraient
être touchés par la décision de la Cour, compte tenu de la frontière
maritime revendiquée par les parties à l'affaire soumise à la Cour»;

5. Considérant que, dans sa requête, la Guinée équatoriale, se référant
à l’alinéa c) du paragraphe 2 de l’article 81 du Règlement, s’exprime
comme suit au sujet de la «base de compétence qui ... existerait entre
[elle] et les parties»:

«La République de Guinée équatoriale ne cherche pas à être par-
tie à l'affaire soumise à la Cour. Il n’y a au regard du Statut et du
Règlement de la Cour aucune base de compétence qui découlerait
d’accords préexistants entre la Guinée équatoriale, le Nigéria et le
Cameroun. La Guinée équatoriale n’a pas fait de déclaration en
vertu du paragraphe 2 de l'article 36 du Statut de la Cour et aucun
accord n'est en vigueur entre ces trois Etats qui donnerait compé-
tence à la Cour à cet égard. Les trois Etats peuvent certes demander
à la Cour non seulement de déterminer quelle est la frontière mari-
time entre le Cameroun et le Nigéria mais aussi les frontières mari-
times de la Guinée équatoriale avec ces deux Etats. Mais la Guinée
équatoriale n’a présenté aucune demande en ce sens et souhaite
continuer à chercher à déterminer ses frontières maritimes avec ses
voisins par la voie de négociations.

En conséquence, la requête à fin d'intervention présentée par la
Guinée équatoriale se fonde uniquement sur les dispositions de
l’article 62 du Statut de la Cour»;
FRONTIÈRE TERRESTRE ET MARITIME (ORD. 21 X 99) 1033

6. Considérant qu’au terme de sa requête la Guinée équatoriale for-
mule la conclusion suivante:

«Sur la base des observations qui précèdent, la Guinée équatoriale
demande respectueusement à être autorisée à intervenir dans la pré-
sente instance entre le Cameroun et le Nigéria, aux fins et pour objet
énoncés dans la présente requête, et à participer à la procédure confor-
mément aux dispositions de l’article 85 du Règlement de la Cour»:

7. Considérant que, conformément au paragraphe 1 de l’article 83 du
Règlement, le greffier adjoint, par lettres en date du 30 juin 1999, a trans-
mis des copies certifiées conformes de la requête à fin d'intervention au
Gouvernement du Cameroun et au Gouvernement du Nigéria, qui ont
été informés de ce que la Cour avait fixé au 16 août 1999 la date d’expira-
tion du délai pour la présentation de leurs observations écrites sur cette
requête ; et considérant que, conformément au paragraphe 2 de la même
disposition, le greffier adjoint a également transmis, le 30 juin 1999, une
copie de la requête au Secrétaire général de l'Organisation des Nations
Unies;

8. Considérant que le Cameroun et le Nigéria ont chacun présenté des
observations écrites dans le délai qui leur avait été ainsi fixé; et considé-
rant que le Greffe a fait tenir à chaque Partie une copie des observations
de l’autre, et a communiqué une copie des observations des deux Parties
à la Guinée équatoriale:

9. Considérant que, dans ses observations écrites, le Cameroun fait
connaître à la Cour qu’il «n’a pas d’objection de principe à l’encontre de
[l'intervention de la Guinée équatoriale]. limitée à la délimitation mari-
time, qui pourrait permettre a la Cour d'être mieux informée sur le
contexte global de l'affaire et de trancher plus complètement le différend
qui lui a été soumis»; qu’il ajoute, se référant à l'arrêt rendu par la Cour
en l'affaire le 11 juin 1998 (exceptions préliminaires), que «la Cour a
envisagé la possibilité d’une intervention de la part d’Etat tiers, au
nombre desquels se trouve à l'évidence la République de Guinée équato-
riale»; et qu'il estime que «l'intervention de la Guinée équatoriale doit
permettre à la Cour de se prononcer sur une délimitation de la frontière
stable et définitive à l'égard des Etats intéressés»: et considérant que,
dans ces mêmes observations écrites, le Cameroun exprime par ailleurs

«toutes réserves sur le bien-fondé et les conséquences éventuelles de
la délimitation unilatérale à laquelle a procédé la Guinée équatoriale
dont les revendications, fondées exclusivement sur le principe de
l’équidistance, ignorent les circonstances géographiques spéciales de
la zone en litige»;

10. Considérant que, dans ses observations écrites, le Nigéria note que
«la Guinée équatoriale ne cherche pas à intervenir en qualité de partie à
l'instance»; et qu'il ajoute ce qui suit:

«Que la requête de la Guinée équatoriale soit acceptée ou non,
cela ne change rien, du point de vue du Nigéria, à la position juri-

8
FRONTIÈRE TERRESTRE ET MARITIME (ORD. 21 X 99) 1034

dique du Nigéria à la présente instance, ni à la compétence de la
Cour. Cela dit, le Nigéria laisse à la Cour le soin de juger s’il est
opportun ou utile de faire droit à la requête de la Guinée équatoriale
et dans quelle mesure» ;

11. Considérant que des communications ont été ultérieurement
adressées au Greffe par les Parties et par la Guinée équatoriale, et que le
Greffe a transmis des copies de chacune de ces communications aux deux
autres Etats; considérant que la Guinée équatoriale, par lettre du 3 septem-
bre 1999, a pris note de ce que ni le Cameroun ni le Nigéria «n’a[vaient]
soulevé d’objection de principe a son intervention»; considérant que le
Nigéria, dans une lettre du 13 septembre 1999, s’est référé a certains passa-
ges des observations écrites du Cameroun et a prétendu que celui-ci donnait
«une idée inexacte de la position de la Guinée équatoriale» dans la mesure
où, «[pjour autant que le Nigéria comprenne la position de cet Etat, la
Guinée équatoriale ne désirfait] pas intervenir en tant que partie, mais en
tant que tierce partie»; considérant que le Cameroun, par lettre du 11 octo-
bre 1999, a indiqué qu’il «ne contest[ait] pas le droit de la Guinée équato-
riale d’intervenir en tant que tiers intervenant» et a fait valoir qu’«il
n’appart[enait] pas au Nigéria de se substituer à la Guinée équatoriale pour
apprécier à quel titre celle-ci entend[ait] intervenir», les effets juridiques
d’une telle intervention devant être déterminés par la Cour; et considérant
que la Guinée équatoriale, par une nouvelle communication, datée du
11 octobre 1999, a fait observer «qu'il ne [pouvait] ... être question que la
Cour rende un arrêt qui déterminerait les frontières maritimes de la Guinée
équatoriale, que ce soit avec le Cameroun ou avec le Nigéria», et qu’elle
«souhait[ait] avoir le statut d'Etat intervenant non-partie à l'instance»;

12. Considérant qu'aucune des Parties ne s’oppose à ce que la requête
à fin d'intervention de la Guinée équatoriale soit admise;

13. Considérant que, de l’avis de la Cour, la Guinée équatoriale a suf-
fisamment établi qu’elle a un intérêt d’ordre juridique susceptible d’être
affecté par un arrêt que la Cour rendrait aux fins de déterminer la fron-
tière maritime entre le Cameroun et le Nigéria;

14. Considérant par ailleurs que, comme une Chambre de la Cour a
déjà eu l’occasion de l’observer,

«[dJans la mesure où intervention [d’un Etat] a pour objet «d’infor-
mer la Cour de la nature des droits [de cet Etat] qui sont en cause
dans le litige», on ne peut pas dire que cet objet n’est pas approprié:
il semble d’ailleurs conforme au rôle de l'intervention» (Différend
frontalier terrestre, insulaire et maritime (El Salvador/ Honduras),
requête du Nicaragua à fin d'intervention, arrêt du 13 septembre
1990, C.LJ. Recueil 1990, p. 130, par. 90);

15. Considérant en outre que, comme la même Chambre l’a souligné,

«[i]l découle ... de la nature juridique et des buts de l'intervention
que l'existence d’un lien juridictionnel entre Etat qui demande à

9
FRONTIÈRE TERRESTRE ET MARITIME (ORD. 21 X 99) 1035

intervenir et les parties en cause n’est pas une condition du succès de
sa requête. Au contraire, la procédure de l'intervention doit per-
mettre que l'Etat dont les intérêts risquent d’être affectés puisse
être autorisé à intervenir, alors même qu'il n’existe pas de lien juri-
dictionnel et qu’il ne peut par conséquent pas devenir partie à
l'instance» (CZ J. Recueil 1990, p. 135, par. 100):

16. Considérant qu’au vu de la position des Parties et des conclusions
auxquelles elle est elle-même parvenue. la Cour estime que rien ne s oppose
à ce que la requête à fin d'intervention de la Guinée équatoriale soit
admise:

17. Considérant que copie des pièces de procédure et documents
annexés, déposés à ce jour en l'instance, a déjà été communiquée à la
Guinée équatoriale en application du paragraphe 1 de l’article 53 du
Règlement; et que copie de la réplique du Cameroun et de la duplique du
Nigéria, dont la présentation a été prescrite par la Cour aux termes de
son ordonnance du 30 juin 1999, le sera également; considérant que,
conformément aux dispositions de l’article 85 du Règlement, il échet de
fixer des délais pour le dépôt, respectivement, d’une «déclaration écrite»
de la Guinée équatoriale et d’«observations écrites» du Cameroun et du
Nigéria sur cette déclaration; et que ces délais doivent «coincid[er] autant
que possible avec ceux qui sont déjà fixés pour le dépôt des pièces de pro-
cédure en l'affaire», en l’occurrence par l'ordonnance susmentionnée du
30 juin 1999;

18. Par ces motifs,

La Cour,

A l’unanimité,

1. Décide que la République de Guinée équatoriale est autorisée a
intervenir dans l'instance, conformément à l’article 62 du Statut, dans les
limites, de la manière et aux fins spécifiées dans sa requête à fin d’inter-
vention;

2. Fixe comme suit les dates d’expiration des délais pour le dépôt de la

déclaration écrite et des observations écrites visées au paragraphe 1 de
Particle 85 du Règlement:

Pour la déclaration écrite de la République de Guinée équatoriale, le
4 avril 2001;

Pour les observations écrites de la République du Cameroun et de la
République fédérale du Nigéria, le 4 juillet 2001;

3. Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de
la Paix, à La Haye, le vingt et un octobre mil neuf cent quatre-vingt-
dix-neuf, en quatre exemplaires, dont l’un restera déposé aux archives
de la Cour et les autres seront transmis respectivement au Gouverne-

10
FRONTIÈRE TERRESTRE ET MARITIME (ORD. 21 X 99) 1036

ment de la République de Guinée équatoriale, au Gouvernement de la
République du Cameroun et au Gouvernement de la République fédé-
rale du Nigéria.
Le président,
(Signé) Stephen M. SCHWEBEL.
Le greffier,
(Signé) Eduardo VALENCIA-OSPINA.

11
